        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 15-237 (JRT/BRT)
                                          )
        v.                   Plaintiff,   )
                                          )   DEFENDANT'S POSITION WITH
USAMA DARWICH HAMADE,                     )   RESPECT TO SENTENCING
                                          )
                         Defendant.       )


                                      INTRODUCTION

       “I want the Judge to know I’m very sorry about what happened. I never tried to hurt

anyone. I worked for 35 years, just trying to make money. I’m getting old now and just

want to be with my family. I hope the Judge will look at my whole story in a positive way

and send me to my family. That is what I want the Judge to know.”

       This is how Usama “Prince Sam” Hamade answered when his presentence

interviewer asked him, at the end of his interview, if there was anything else he wanted the

Judge to know for sentencing. But there is more to Mr. Hamade’s story than contrition. Mr.

Hamade is a gregarious, generous patriarch, who cares deeply for his family and worked

extremely hard to keep them safe and secure through a dangerous time in Johannesburg.

The better part of his life was dedicated to providing for his family as he served in the

Lebanese Army, before moving to South Africa in 1996, with his mind set on starting his

own venture—New Sam’s Palace, which he envisioned being an entertainment complex to

rival any in Johannesburg.

       Mr. Hamade started his business, and it was quite successful. He opened

“Schizophrenic Night Club” in the late 1990’s, which was trendy, popular, and lucrative.
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 2 of 29




The problem, though, is that like so many businesses, running it well required Mr.

Hamade’s presence. And Mr. Hamade’s presence meant that he was always around the

party, and always a center of attention. This is when he started drinking in excess.

       For the better part of the next twenty years, alcohol was a constant in Mr. Hamade’s

life. He started the day with a brandy and juice, kept drinking through his days, and got

more serious about it at night. Every day, Mr. Hamade drank. He functioned fine in his

business and personal lives, but also displayed poor judgment at times. Relevant to this

case, one of those times was when in the late 2000’s, he was introduced to members of the

Syrian government, who sought to use Mr. Hamade’s company and connections to procure

aviation parts. Mr. Hamade did not know what those parts would be used for, and he did

not care: more important to him was that he would be paid a massive premium for

procuring the parts—money that Mr. Hamade could use to supplement his business revenue

and provide for his family.

       In early 2018, Mr. Hamade’s world came crashing down in a very sobering way. He

was arrested on February 13, removed from the home where he cared for and provided for

his six children. For the better part of the next two years, Mr. Hamade lived in squalid

conditions in a South African jail, until he was extradited to the United States in October

of 2019. Once here, he sought to resolve his case as quickly as possible, eventually resulting

in the plea which brings him before the Court. Despite his desire for a speedy resolution,

Mr. Hamade has been in custody for nearly two and a half years.

       Mr. Hamade remains gregarious, and he remains a generous person. But he is

broken by what has happened to him. He was the primary provider for his six children,

                                              2
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 3 of 29




including a special needs child. They have been without his emotional and financial

support. While they struggle to get by, Mr. Hamade has been rendered powerless by his

circumstances, unable to support them as he has through his life. He has suffered a good

deal. And he has suffered enough.

       Reuniting Mr. Hamade with his family through a sentence of time served is an

appropriate resolution. He has none of the hallmarks that would call for a longer term: at

56 years old, he has no criminal history (and is in a demographic category of offenders who

statistically are unlikely to reoffend); his conduct, while criminal, was not directed toward

violent aims; and similar offenders have received sentences at or below his own request of

a time-served disposition. Further, Mr. Hamade has been punished very significantly. His

legitimate business is in ruins, and his family is liquidating the estate just to get by. For

almost three years, the anguish that Mr. Hamade has caused his family has kept him awake

through the night, all from poor choices made many years ago. Mr. Hamade is asking the

Court to vary from his Guidelines range of 46-57 months, to sentence him to time served

(the equivalent of nearly 34 months with good time), and allow him to return home to his

family, now a sober man, so that he can provide for them once again.

                                     BACKGROUND

Usama Hamade’s Early Life in Lebanon

       Before he was Prince Sam, Mr. Hamade was just Usama, the middle child of Zahar

and Darwich Hamade. He was born and raised in Beirut. For most of his youth, Lebanon

was enmeshed in its civil war. This exposed a young Usama to graphic violence at a very

young age. He recalls driving down the street in his parents’ car, seeing someone being

                                             3
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 4 of 29




skinned alive, and witnessing people being pulled behind horse drawn wagons. He knew,

though, that to dare try to stop the violence would lead to his own undoing.

       Usama did not just intuit that trying to stop violence could be dangerous; he knew

it from his own family life. Usama adored his mother, who he described as the “best mother

ever” in his presentence interview. Anything she could give her children, according to Mr.

Hamade, she did. She filled the home with love, and nurtured Usama along with his

siblings. But Mr. Hamade’s father was a stark contrast from Zahar. Growing up, Mr.

Hamade recounted, “no two days would pass without him beating someone.” The target of

Darwich’s aggression was either Usama, Issam, or Zahar; sometimes, all three. Usually

these beatings would occur with a metal stick that would leave the victim bloodied and

bruised. Darwich’s violence was so prolific that Usama and Issam had very few friends as

children—everyone was afraid of Darwich. At least, though, he had his mother.

       When Mr. Hamade was 14 years old, though, even the solace of his mother was

taken from him. His parents had always been at odds due to his father’s uncontrolled

aggression. Now, they had decided to divorce. Where this could have granted Mr. Hamade

respite from his father’s violence, it ended up just the opposite: Zahar was forced to move

back in with her own parents, and Darwich retained full custody of the children. Darwich

would not allow Mr. Hamade to have any contact with his mother. Mr. Hamade secretly

saw with his mother as much as he could by sneaking over to a neighbor’s house to visit

her, but this only amounted to a couple of times a month.

       For the rest of his adolescence, Mr. Hamade was confined to his father’s house, still

one of the principal subjects of his daily abuse. Beatings were his life, day in and day out,

                                             4
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 5 of 29




until he became an adult. At that time, he enrolled in a military academy, and then soon

joined the Lebanese Army. He remained a member of the Lebanese Army from 1984-1990,

serving in active combat situations for his country. He suffered two separate artillery

injuries, first from a single gunshot, then from a series of gunshots and grenade shrapnel.

This latter event caused him to leave the military with an honorable discharge, having

attained the rank of Sergeant Major.

1990-2018: Building a Life in South Africa

       After his honorable discharge from the military, Mr. Hamade needed to find

employment for himself. In 1985, Mr. Hamade had married his first wife, Miram Kirbit,

and by 1990 they had two children, Miriana and Ali, that Mr. Hamade needed to provide

for. This picture, taken circa 1991, shows a young Mr. Hamade with his beloved children,

Miriana and Ali, along with the family dog:




                                              5
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 6 of 29




      Mr. Hamade had received a master’s degree in public relations during his period of

military service, but in 1990 Lebanon was still in wartime strife, and had no need for

someone with a graduate degree in public relations. So for the next few years, Mr. Hamade

moved around to where he could find work to support his family. This led him first to

Guinea in 1990, where he worked as a supervisor in a clothing factory. In 1992, Mr.

Hamade’s employer transferred him to Nigeria. While there, Mr. Hamade was befriended


                                           6
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 7 of 29




by fellow Lebanese expatriates who had a company in Congo, and a need for a mechanical

engineer. Mr. Hamade had some familiarity with engineering from school and his military

training, so he moved to Congo for this position from 1993 through 1995.

       During this same time, Mr. Hamade’s marriage to Miram became difficult. Mr.

Hamade identifies as Shia, and Miram is Sunni. For several years they worked through

their differences, but by 1994 they could no longer reconcile, and divorced. By this time,

they had a third child, Diana. When the couple divorced, Mr. Hamade became the sole

caretaker of his three children.

       Around 1995, Mr. Hamade married Nicole Massiyo, and soon after they had a

daughter, Zahra. Around this same time, the family moved to South Africa, which felt like

home to Mr. Hamade. His relationship with Nicole faltered, and the two divorced in 1997.

Mr. Hamade and Ms. Massiyo coparented for some time, but by 2001, Zahra was living

full-time with Mr. Hamade, Miriana, Ali, and Diana at Mr. Hamade’s home in South

Africa. By 2001, Mr. Hamade had again expanded his family, adding his son Issam in 1999

though his marriage to Hanna Pretorius. Mr. Hamade’s final child, Sam, was born in 2002

to his marriage to Lourine Van Rooyan.

       At all times, all of Mr. Hamade’s children lived with him at his home. He was their

sole provider. Mr. Hamade’s children, pictured below, remain the most important part of

his life. As is clear from the letter of support provided by Mr. Hamade’s eldest daughter on

behalf of the family, he is the most important part of their lives, too.




                                              7
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 8 of 29




       Raising this family was not at all easy. There were several mouths to feed, and lots

of support was needed. Mr. Hamade not only cared for his own children, but also opened

his home to others. Around the time Mariana was 15 years old, she and Mr. Hamade came

to know a similarly-aged girl, Tamara Stanfield, who was drug addicted and had nowhere

to live. Mr. Hamade took her into his home, raised her as his own child, and helped her

become sober. He helped Ms. Stanfield not for any return. He helped her because she

needed it.

       With so many children living with Mr. Hamade, caretaking was an enormous task.

This was especially true for Ali, who, despite now being over 30 years old, is

developmentally a child. He has serious mental challenges which have been with him since

                                            8
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 9 of 29




he was 3 years old, and will be with him for the rest of his life. Mr. Hamade attended to

Ali’s needs. With Mr. Hamade gone, Ali is suffering increasingly from panic attacks,

asking his sisters about his dad’s whereabouts and when he will be coming home. Ali needs

Mr. Hamade back.

       Raising all of Mr. Hamade’s children was financially and emotionally taxing. From

a financial perspective, Mr. Hamade decided to start his own business, incorporating as

“New Sam’s Palace.” He started his venture by running an entertainment complex called

“Schizophrenic Night Club.” This was a very successful and popular establishment. But,

as Mr. Hamade learned, running a bar has its perils: as the owner, the party is always

around you, as you have easy access to as much alcohol as you want in an environment

where revelry is the whole point. But where club goers might engage in this behavior once

in a while, for Mr. Hamade, the owner, it was every night. What started as a painless and

easy escape from the challenges of home life soon became a bigger problem. By his mid-

thirties, Mr. Hamade was an alcoholic, drinking every day, all day. He would drink brandy

and juice in the morning, continue through the afternoon, and then move to different spirits

through the night.

       Mr. Hamade moved away from his nightclub, turning New Sam’s Palace into a

transport company that rented trucks and busses. But the drinking did not stop, even once

the club was gone. In his mind, it was easy to justify. After all, it was hard to raise his

children, and working all the time made it all the more difficult. Drinking took the edge

off. And since he usually drank at home, alone, he felt there was no real harm. But it



                                             9
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 10 of 29




impaired his judgment, as he can now see, leading him to make risky and ill-advised

decisions that eventually led to his current state of demise.

Life in Johannesburg: A Violent and Dangerous Place

       Mr. Hamade agrees with the government that his life in South Africa was

surrounded by violence. According to Numbeo’s 2020 Crime Index, a crowd-sourced

global database, South Africa is one of the most dangerous regions in the world, with a

crime index of 77.49 out of 100 and a low safety rating of 22.51 out of 100. 1 Contextually,

this makes South Africa the third most dangerous country in the world, behind Venezuela

and Papua New Guinea. 2 Johannesburg, where Mr. Hamade lived, is one of the cities that

contributes to these ratings. Despite being the economic hub of the country, the city ranks

among the world’s ten most dangerous cities. 3

       The way in which crime operates in Johannesburg is unique. Rather than the close-

knit and familial criminal groups found in many urban cities, Johannesburg’s inner-city is

notorious for an individualistic approach to crime. 4 People work together solely for profit,

and efficiency is prioritized over building trust, furthering the incentive for criminals to

resort to violence to get the job done. 5 The exception to this idea is lower-level criminal

groups, which are locally based. These groups are most commonly involved in muggings,


1
   Joburg ranked among 10 most dangerous cities in the world, IOL, available at
https://www.iol.co.za/saturday-star/joburg-ranked-among-10-most-dangerous-cities-in-
the-world-48011070.
2
  Id.
3
  Id.
4
  Falling down the Rabbit Hole: Crime in Johannesburg's Inner City, Kirsten Harrison,
Taylor & Francis Group, available through JSTOR.
5
  Id.
                                             10
          CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 11 of 29




theft of electronics, and burglaries. 6

          These factors work together to not only foster the aforementioned high rates of

crime, but a fear of crime among residents, especially in Johannesburg. One way in which

the fear of crime has been manifested is extensive road closures. 7 Particularly in affluent

suburbs, such as where Mr. Hamade lived, the urban landscape is dominated by road

closures because they mimic security villages that are typically guarded by private security

concerns. 8 The necessity of these security villages stems from broad distrust of the local

government by residents to keep them safe. 9 In addition to the role of road closures, fear

of crime is also heightened for those who have less job security, for crime further strains

business growth at the local level. 10 In a 1998 World Bank study, 83% of Johannesburg

businesses were subject to crime, and over 60% of those businesses experienced break-

ins. 11

          As a successful business owner, Mr. Hamade was not immune to the economic

impact of crime in the city. After living in South Africa for decades, Mr. Hamade has

learned to live with the fact that most of the public security and law enforcement in the

area are the same people who rob private citizens, highlighting the inherent necessity of

self-protection. So, the government is correct when it claims Mr. Hamade carried a firearm


6
   Id.
7
   The fear of others: Responses to crime and urban transformation in Johannesburg,
Teresa Dirsuweit, WITS University Press, available through JSTOR.
8
   Id.
9
   Id.
10
    Id.
11
    Johannesburg: Fearful City?, Teresa Dirsuweit, available through Academic Search
Complete.
                                             11
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 12 of 29




for protection. As often as he could, he also traveled with private security guards to ensure

his own safety. Mr. Hamade’s use of private security guards when exiting his house is far

from uncommon. Security companies have received enough popularity to be listed on the

Johannesburg Stock Exchange, and approximately 125,000 people were employed as

security guards in the city in 1999. 12

       Likewise, in light of the high crime rate, firearm possession has become ubiquitous

in South Africa. There are currently around 4.5 million licensed guns in the country. 13 But

this figure only scratches the surface of the true universality of the nation’s firearms. A

collection of global data from the Small Arms Survey in 2018 found that in South Africa,

2.35 million firearms are unregistered. 14 In comparison, there were 250,481 firearms

registered to law enforcement and 350,636 total military firearms. Ultimately, these

numbers are reflective of the community’s response to crime and the egregious inefficiency

of law enforcement. Mr. Hamade’s decision to be armed and accompanied by security

when leaving the house was not taken on a whim. He made calculated choices in an effort

to protect himself and his family.

Mr. Hamade’s Life Since His Arrest

       On February 13, 2018, Mr. Hamade was arrested in South Africa to be held on this



12
   Johannesburg: Fearful City?, Teresa Dirsuweit, available through Academic Search
Complete.
13
   A Snapshot of Gun Violence in South Africa, Gun Free South Africa, available at
https://www.gfsa.org.za/.
14
    Here’s how many South Africans own a gun, BusinessTech, available at
https://businesstech.co.za/news/lifestyle/252713/heres-how-many-south-africans-own-a-
gun/.
                                             12
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 13 of 29




case. The arrest came years after the original, August 19, 2015 indictment. (Doc. 1.) For

the next 20 months, Mr. Hamade was held in the Modderbee Correctional Facility in South

Africa, awaiting extradition to the United States.

       Mr. Hamade’s time in South African jail was far from a relaxed form of detention.

Prisons in the nation suffer from a host of problems and numerous human rights abuses,

incentivizing forms of corruption among inmates and guards to obtain necessary resources.

One of the most pervasive problems is overcrowding. Many cells house two to three times

as many inmates as they were originally designed to hold, and the average prison density

is 135%. 15 Data from March 2017 revealed that South African jails had 119,134 beds

available for an average inmate population of 160,280. 16 Even single cells meant for

special cases often hold two or three inmates. 17 Many prisoners also have to share a

mattress or sleep on the floor due to a lack of space. 18 Overcrowding rates are the highest

in urban areas like Johannesburg. 19 Modderbee Correctional Facility, the jail where Mr.

Hamade was held (on the outskirts of Johannesburg), has an overcrowding rate of 35%. 20


15
   Prisons in South Africa, Derrick Thulani and Sasha Gear, Prison Insider, available at
https://www.prison-insider.com/countryprofile/prisonsinsouthafrica#introduction-
5d00f804351ce.
16
   Factsheet: The state of South Africa’s prisons, Gopolang Makou, Ina Skosana, and Ruth
Hopkins, Africa Check, available at https://africacheck.org/factsheets/factsheet-the-state-
of-south-africas-prisons/.
17
   Prisons in South Africa, Derrick Thulani and Sasha Gear, Prison Insider, available at
https://www.prison-insider.com/countryprofile/prisonsinsouthafrica#introduction-
5d00f804351ce.
18
   Id.
19
   Factsheet: The state of South Africa’s prisons, Gopolang Makou, Ina Skosana, and Ruth
Hopkins, Africa Check, available at https://africacheck.org/factsheets/factsheet-the-state-
of-south-africas-prisons/.
20
   Modderbee Correctional Facility at 35 percent overcrowding, Siphokazi Zama, Springs
                                             13
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 14 of 29




       The significance of overcrowding in one’s daily life in the jail can also be seen from

the viewpoint of security personnel and staff members. Absenteeism rates for staff are

extremely high because the overcrowded units cause workers to be stretched thin. 21 This

leads to exhaustion and disillusionment among workers, making it all the more difficult for

them to provide essential services for prisoners. 22

       Part and parcel with the issue of overcrowding are numerous health problems and a

lack of medical attention given to inmates who are ill. 23 Tuberculosis and HIV/AIDS are

the most common causes of death in South African prisons, largely due to the inaccessible

nature of medical services. 24 Part of the reason health concerns are so rampant is unsanitary

living conditions. Bedding is not washed, causing lice, rashes, and scabies. 25 This aligns

with Mr. Hamade’s experience—he recounts that prison life in South Africa was

unsanitary, infested, and inhumane. There is no access to hot water, and plumbing

conditions are unclean if they even exist. 26 Several inmates, including Mr. Hamade, are

forced to take cold showers even when temperatures were below zero. Insects and rodents

were everpresent on cell floors. Healthcare provided to those who fall sick fails to meet

basic standards. Many medical facilities have no beds, prescribed medications have


Advertiser, available at https://springsadvertiser.co.za/191452/modderbee-correctional-
facility-at-35-per-cent-overcrowding/
21
   Prisons in South Africa, Derrick Thulani and Sasha Gear, Prison Insider, available at
https://www.prison-insider.com/countryprofile/prisonsinsouthafrica#introduction-
5d00f804351ce.
22
   Id.
23
   Id.
24
   Id.
25
   Id.
26
   Id.
                                             14
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 15 of 29




delayed arrival, and over-the-counter medications are often out of stock. 27 Mr. Hamade

noted that sick inmates were often beaten by wardens rather than adequately taken care of.

Not only are physical health issues ignored, but there are no resources put toward mental

health. An example of this can be found in prisons’ approaches to suicides; only prisoners

who have already attempted suicide are put under a special watch, regardless of any

conversations they have had with prison staff regarding their ideation. 28

       Minimal exposure to other resources exists in South African prisons. Only a very

small percentage of inmates receive access to library facilities, outdoor recreation, or

educational materials. 29 During Mr. Hamade’s time in jail, he was stuck inside with no air

conditioning, even on the hottest days. The food provided by the country’s jails is far from

adequate as well. In 2015, the Judicial Inspectorate of Correctional Services (JICS) filed a

report regarding the rotten food, insufficient quantities in meals, and a lack of

accommodation for allergies and religious beliefs in prisons. 30

       Ultimately, this all highlights the fundamental lack of human rights protections

found in South African prisons. Wardens are generally of the opinion that inmates are in

prison for punishment, rather than as punishment. 31 In 2015, more than 3,150 prisoners

stated that they had been assaulted by officials, and, in 2015, the JICS recorded 34,000




27
   Id.
28
   Id.
29
   Id.
30
   Id.
31
    Assessing the State of South Africa’s Prisons, Lukas Muntingh, available on
ResearchGate.
                                             15
           CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 16 of 29




complaints regarding poor conditions in detention. 32 While federal detainees sometimes

complain about their conditions while housed in local custody, those conditions do not

compare whatsoever to the squalor of South African jails. That was Mr. Hamade’s

experience for 20 months, before he was extradited to the United States.

           During the time Mr. Hamade has been in custody, his entire world has collapsed.

He is a true fount to his family. By the time of his arrest, his home included his children

and grandchildren. He provided for them. Now, they have nothing. New Sam’s Palace has

no assets—with Mr. Hamade gone, many of his trucks and busses have been stolen. The

business also legally unwinding, as it is in the process of deregistering. Meanwhile, Mr.

Hamade’s personal assets are being sold, one by one, by Mr. Hamade’s family to pay for

their ongoing living expenses. The financial and emotional toll of Mr. Hamade’s absence

is growing on him, and on his family. His mental health is suffering, as noted in the

Presentence Report, and his family is suffering too, as the Court can observe through

Mariana’s letter, written on behalf of the family. For a businessperson, and a patriarch to

have lost his life’s work and be powerless to cure his family’s misery is true anguish. Yet,

that has been Mr. Hamade’s life for 29 months now.

                                         DISCUSSION

           Although the parties disagree on certain areas of the presentence report none of

those controversies affect the advisory Guidelines range of 46-57 months. Below, Mr.

Hamade briefly recounts the matters in dispute, then follows with an analysis of what



32
     Id.
                                                16
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 17 of 29




sentence will appropriately honor the sentencing tenets laid out in 18 U.S.C. § 3553(a).

That sentence will be one of time served, so that Mr. Hamade may leave the country as

promptly as possible and return to his family in South Africa.

I.     Areas of Dispute Within the PSR.

       As a general matter, Usama Hamade has objected to all references to him working

for or on behalf of Lebanon or “Hizballah.” The government persists in the notion that this

case is about Hezbollah, but that notion is wrong and unsupported—just as it was when the

government made such claims with respect to codefendant Issam Hamade. Usama Hamade

pleaded guilty to conduct involving Syria. References to Lebanon and Hizballah should be

removed from PSR paragraphs 16, 17, 19 (indicating transshipment to Lebanon), 21

(indicating couriering to Lebanon and delivery to Hizballah), and 23.

       Paragraph 28 merits special attention. The statement that Sony binoculars were

delivered to or for the benefit of Hizballah is wrong. These binoculars were delivered to

Midhat Hmayed, who is a General in the Lebanese Army and not someone affiliated with

a terrorist organization. The government knows this, too, since this information comes

directly from Special Agent Warfield’s FD-302 Interview of Alin Hamade, the person who

delivered the binoculars. All language from “Investigative materials indicate” through the

remainder of this paragraph should be removed.

       Mr. Hamade further objects to the inclusion of the statements set forth in paragraphs

33-35, as well as the title “Threats and Recorded Calls,” which does not accurately reflect

the content of those paragraphs. More specifically, with respect to paragraph 33, this entire

paragraph is inaccurate: Mr. Hamade did not steal binoculars, nor did he threaten to harm

                                             17
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 18 of 29




Mr. Neveling or his family. Mr. Neveling had stolen nearly $40,000 from Mr. Hamade and

had active international warrants after he fled South Africa.

       With respect to paragraph 34, the paragraph as written misrepresents the facts. There

were actually two Skype video calls between Mr. Hamade and the government’s

undercover agent. Each of the calls referenced in this paragraph is over 40 minutes long. 33

During the first, Mr. Hamade expressed disgust about Mr. Neveling stealing tens of

thousands of dollars from him, telling the agent that he would have gladly just given Mr.

Neveling the money if he asked. Mr. Hamade also explained this is not the first time he

had been the victim of theft, describing that an exotic car company recently took his money

without providing services. Mr. Hamade then explained he is suing this fraudster, making

clear that he resorts to litigation and not strong arm tactics. In the following call, months

later, Mr. Hamade told the undercover agent that Mr. Neveling is a “good guy” and a “good

person,” and “I’m not interested about him, I want my money back and that’s it.” These

statements are found between the 4 and 8 minute marks of the second Skype recording.

Finally, Mr. Hamade knows of no evidence that he seriously threatened to kill a United

States government official.

       Paragraph 35 is also inaccurate and misleading to the extent it indicates Mr. Hamade

harbored some type of animosity toward the United States by saying he would never meet

with government agents. Mr. Hamade did meet with United States government officials of

his own accord on April 13, 2015. He was pleasant throughout that meeting. It is not clear


33
  These recordings will be provided to the Court on disc in advance of Mr. Hamade’s
sentencing hearing.
                                             18
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 19 of 29




why the PSR indicates Mr. Hamade said he would not receive government agents, but

withholds the more important information—that he actually did meet with government

agents. Once that statement is removed, all that remains of paragraph 35 is crass language

and a statement about foreign policy. That does not merit inclusion in a PSR.

       Finally, the enhancement contemplated (but rejected) in paragraph 40 of the PSR

appears to be based on the inaccuracies in paragraphs 33-35 that are mentioned above. As

such, Mr. Hamade objects to the PSR including any statement indicating that an obstruction

of justice enhancement was considered.

II.    Mr. Hamade’s Circumstances Merit a Sentence of Time Served.

       As noted above, the parties agree that with a Criminal History Category of I and an

adjusted offense level of 23, Mr. Hamade would has an advisory Guidelines range of 46-

57 months’ imprisonment. But, as has been the case for well over a decade now, that range

is just that—a guideline for sentencing courts to reference in crafting an appropriate

sentence. United States v. Booker, 543 U.S. 220, 259-60 (2005).

       Since Booker, the Supreme Court has underscored the limited role the guidelines

ought to play in sentencing a defendant. They carry no presumption of reasonableness for

a sentencing court. Nelson v. United States, 555 U.S. 350, 351 (2009) (per curiam).

Sentencing courts may vary from the guidelines based on considerations as provocative as

simply disagreeing with the guidelines’ treatment of an offense. See, e.g., Kimbrough v.

United States, 552 U.S. 85, 110-11 (2007). And variances from the guidelines do not need

to be accompanied by “extraordinary” circumstances. Gall v. United States, 552 U.S. 38,

47 (2007). The ultimate sentencing touchstone is not the guidelines, but rather 18 U.S.C. §

                                            19
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 20 of 29




3553(a), which directs a court to impose a sentence “not greater than necessary” to honor

the factors enumerated in that section. See, e.g., United States v. Huff, 514 F.3d 818, 820

(8th Cir. 2008) (“[A] district court’s job is not to impose a ‘reasonable’ sentence. Rather,

a district court’s mandate is to impose ‘a sentence sufficient, but not greater than necessary,

to comply with the purposes’ of section 3553(a)(2).” (citation omitted)). This is an

inherently individualized and restrictive inquiry, since the primary enumerated goal of §

3553(a) is sentencing restraint. Gall, 552 U.S. 49-50. Cast in that light, it is clear that for

Mr. Hamade a sentence within his guidelines range would be greater than necessary to

accomplish the sentencing goals set forth in § 3553(a).

A.     The Nature and Circumstances of the Offense

       On May 18, 2020, Mr. Hamade appeared before the Court and pled guilty to one

count of Conspiracy, in violation of 18 U.S.C. § 371. (Doc. 201.) That offense carries a

five-year statutory maximum sentence.

       Mr. Hamade’s testimony regarding the factual basis for the guilty plea tracked his

Plea Agreement. In that agreement, Mr. Hamade indicated that in 2009, he met with

persons claiming to be acting on behalf of the government of Syria. (Doc. 202, ¶ 2(a).) In

the years following that meeting, Mr. Hamade arranged for the purchase of aviation parts

which were ultimately sent to “the government of Syria.” (Doc. 202, ¶ 2(d).) Because such

parts could not legally be shipped to Syria without certain authorizations, Mr. Hamade’s

conduct violated the laws of the United States by subverting that law.

       In the Plea Agreement, the government agreed that the above facts “establish an

adequate factual basis for the defendant’s plea.” (Doc. 202, ¶ 2.) Yet in its sentencing

                                              20
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 21 of 29




position paper, the government inexplicably clings to the notion that this case is all about

Lebanon, terrorism, and Mr. Hamade’s support of “Hizballah.” Simply put, that is wrong.

Hezbollah, or, translated, “Party of God,” is rooted in the adherence to strict tenets of

Muslim faith. That, of course, includes abstinence from alcohol. Yet during the period of

offense conduct, alcohol and intoxication were daily fixtures in Mr. Hamade’s life. The

incongruence has an easy explanation: Mr. Hamade was not a supporter of, or working

on behalf of, Hezbollah. If so, he would say so, since it would have no adverse impact on

his Guidelines calculations.

       Mr. Hamade procured parts on behalf of the government of Syria. He knew it was

wrong when he did it. As he said in his PSR:

       I, Usama Hamade, accept full responsibility for my offense. This happened during

a difficult time in my life, where my judgment was clouded by drinking too much every day.

I am sorry to those I have harmed.

(PSR ¶ 41.) He has accepted full responsibility for his offense.

B.     Mr. Hamade’s History and Characteristics

       As stated above, Mr. Hamade is a former member of the Lebanese Army, serving

honorably until his medical discharge. He is a loving, supportive patriarch. He worked his

entire life to create a business that would provide a safe, stable, nurturing environment for

his family. He succeeded, but during his journey he also became an alcoholic. This cost

Mr. Hamade dearly in many ways, most notably that his impaired judgment led him to

break the law in his business dealings, as evident from his current circumstances.



                                             21
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 22 of 29




       The government’s position pleading attempts to paint Mr. Hamade as a Hezbollah-

loving, “violent criminal” whose life is dedicated to “unbridled intimidation of others in a

country in which Mr. Hamade appears to operate with impunity.” (Doc. 210 at 3.) This is

not the first time the government has lashed out against Mr. Hamade with hyperbolic

insults. (See, e.g., Doc. 49 at 12 (referring to Mr. Hamade as “a violent, gun-toting thug”).)

Not surprisingly, most of the government’s “evidence” of Mr. Hamade’s supposed life of

bad deeds comes from the government’s star witness, Christian Neveling, and his wife

Gaynor. Mr. Neveling and his wife fled South Africa after stealing almost $40,000 from

Mr. Hamade. By 2012, Mr. Neveling also had an active INTERPOL “Red Notice” for

illegal firearms possession and theft in South Africa. See Exhibit 1 at 4. Mr. Neveling was

not fleeing Mr. Hamade; he was fleeing his own prosecution. 34

       Mr. Neveling’s stories about Mr. Hamade—that he brutally murdered his own

gardener and forced Mr. Neveling’s whole family to flee South Africa under fear of

violence—are spectacular fantasy. Common sense demonstrates this. If Mr. Hamade had

murdered and dismembered his own gardener, bragging about it to anyone who would

listen for years on end, one would reasonably expect the government’s extensive

investigation into Mr. Hamade to have uncovered some evidence of the matter. But there

is no such evidence—no South African police investigation, no corroborating witnesses,


34
   Mr. Neveling’s thievery went beyond Mr. Hamade, too, as Mr. Neveling apparently stole
from his own entire family. Shortly after Mr. Neveling stole thousands of dollars from Mr.
Hamade, Mr. Hamade received an unsolicited Facebook message from Mr. Neveling’s
brother Steg. In the message, Mr. Neveling’s brother revealed that Mr. Hamade was just
the most recent victim of Mr. Neveling, who had “stolen from my parents, myself, and my
two sisters.” Exhibit 2.
                                             22
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 23 of 29




and not an iota of evidence of there is any actual video recording of this make-believe

killing. Instead, the government hangs its hat, again, on Mr. Neveling’s statement alone.

      Additional evidence produced in discovery demonstrates the trouble with placing

such heavy reliance on Mr. Neveling. Take Mr. Neveling’s claim that he fled South Africa

to get away from Mr. Hamade and has hidden out ever since in fear. Separate and apart

from the indirect evidence that Mr. Hamade did not force Mr. Neveling into hiding (that

is, stealing thousands of dollars and leaving criminal cases in warrant status), Mr.

Neveling’s own actions show he does not fear Mr. Hamade. Mr. Neveling personally

contacted Mr. Hamade several times after stealing thousands of dollars from him. In

February of 2014, Mr. Neveling contacted Mr. Hamade via Facebook Messenger to discuss

a recent newspaper article, and to apologize for stealing from him. See Exhibit 3. (“I am

sorry about the money and am going to make it right eventually.”) Given the government’s

description of Mr. Hamade as a blusterous “thug” who “achieves his criminal objectives

through intimidation, violence, and bling,” one would reasonably expect Mr. Hamade’s

response to be intimidating, violent, or “blingy,” whatever that may mean. But Mr.

Hamade’s response was none of these things. Mr. Hamade simply commented back about

the article, and that was the end of the conversation. There were no threats, no anger, and

no intimidation. Later, in 2015, when the government was using Mr. Neveling as a

cooperating witness, he placed a number of recorded calls to Mr. Hamade. See Exhibit 4.

The purported purpose of these calls was for Mr. Neveling to alert Mr. Hamade about an

investigation being conducted by the United States government. During the calls, the two

men discuss that subject, but Mr. Hamade expresses no ill will toward Mr. Neveling. There

                                            23
         CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 24 of 29




is no discussion of hurting or killing Mr. Neveling or his loved ones. Rather, almost in

passing, Mr. Hamade mentions the debt (not surprising given he was the victim of large-

scale theft), but there is no direct or veiled threat to Mr. Neveling.

         Taken altogether, the evidence already before the Court shows Mr. Neveling is not

a credible witness. He will be no witness at all, it turns out, since the government has

indicated it will call its own case agent to testify about Mr. Neveling rather than calling

Mr. Neveling himself. If the Court allows such testimony, it cannot change the fact that

Mr. Neveling has no credibility, even when filtered through a more credible government

witness.

         Simply put, the government’s view of Mr. Hamade is myopic, and wrong. Mr.

Hamade is not a member of Hezbollah, and he does not support terrorist activities. He is a

good man, who takes care of his family momentously. He has a generous heart, and strong

character. He has had transgressions centered around alcohol, poor judgment, and greed,

but those transgressions come to this Court a decade old. Today, Mr. Hamade is sober,

clear minded, and humbled.

C.       The Need to Deter Criminal Conduct, Reflect the Seriousness of the Offense,
         Promote Respect for the Law, and Provide Just Punishment

         A below-guidelines sentence of time served will honor the sentencing goals of

deterrence, just punishment, or respect for the law. A May, 2016 document published by

the National Institute of Justice 35 (a division of the Department of Justice), entitled “Five

Things About Deterrence,” explained that “[s]ending an individual convicted of a crime to


35
     Available at https://www.ncjrs.gov/pdffiles1/nij/247350.pdf.
                                              24
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 25 of 29




prison isn’t a very effective way to deter crime. The article stated that “prison sentences,

particularly long sentences, are unlikely to deter future crime,” and “actually may have the

opposite effect.” Likewise, the report continues, “[i]ncreasing the severity of punishment

does little to deter crime . . . partly because criminals know little about the sanctions for

specific crime.” This is especially true given the unique facts of this case, which involves

a South African citizen who was never before in the United States. The notion that Mr.

Hamade must receive a guidelines sentence to deter international society from committing

Conspiracy offenses is simply unsupported.

       Further, Mr. Hamade’s age makes him statistically unlikely to reoffend. Recently,

the Sentencing Commission studied offenders for an eight-year period following release

from prison and concluded that “[o]lder offenders were substantially less likely than

younger offenders to recidivate following release.” U.S. Sentencing Commission, The

Effects of Aging on Recidivism Among Federal Offenders, at 2 (December 2017). 36 This

was by no small margin, either; it was dramatically so:




36       Available      at      https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-publications/2017/20171207_Recidivism-Age.pdf.

                                             25
        CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 26 of 29




Id. at 11.

       “The pattern is consistent across age groups, as age increases recidivism by any

measure declined. Older offenders who do recidivate do so later in the follow-up period,

do so less frequently, and had less serious recidivism offenses on average.” Id. at 30. Put

simply, the older the offender, the less likely to reoffend.

       With respect to just punishment, Mr. Hamade’s time in pretrial detention has been

long, arduous, and taxing. Lengthy pretrial detention in local custody is challenging,

because jails lacks the full facilities and programming of federal prisons. But jail in South

Africa is misery. Further time in custody is not necessary to establish a punishment that is

just. Justice is honored by a sentence that recognizes the grim custodial sentence Mr.

Hamade has already served.

D.     Further Imprisonment Will Not Provide Mr. Hamade with Needed Medical
       Care or Correctional Treatment in the Most Effective Manner.


                                              26
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 27 of 29




       As noted in the PSR’s paragraphs 81-86, Mr. Hamade has significant medical issues.

He has blood clots such that he must wear compression socks and take Warfarin. Warfarin

has serious side effects including, but not limited to bloody stools, blood in urine, joint

pain, vision changes, dizziness or weakness. 37 Mr. Hamade has suffered all of these side

effects. Mr. Hamade informed medical staff at the jail he was having memory issues, pain,

and blood in his urine and jail records indicate that upon reviewing Mr. Hamade’s

activities, he was seen holding his leg and crying. It was determined that he needed to be

seen at a hospital. Upon returning to the jail, he had to be placed in quarantine which meant

he could be out of his small cell for only one hour, preventing him from walking and

exercising– two things that ease his leg pain. 38 The reason for his severe pain is that Mr.

Hamade has been diagnosed with deep vein thrombosis (DVT) (PSR ¶ 85). DVT causes

blood clots to form in major veins inside the body. The clots usually form in the legs and

can travel through the bloodstream to lodge in the lungs causing a pulmonary embolism. 39

The Centers for Disease Control and Prevention (CDC) estimates that DVT, together with

pulmonary embolism kill approximately 100,000 Americans annually. The CDC has found

people are at an increased risk for severe illness from COVID-19 if they have pre-existing

diseases such as pulmonary diseases, high blood pressure and heart issues. 40 Mr. Hamade

has had heart problems dating back to at least 2014. To further add to his medical aliments,


37              https://www.mayoclinic.org/diseases-conditions/deep-vein-thrombosis/in-
depth/warfarin-side-effects/art-20047592
38 Medical Records from Sherburne County Jail
39     https://www.mayoclinic.org/diseases-conditions/deep-vein-thrombosis/symptoms-
causes/syc-20352557
40 www.cdc.gov (lasted visited July 10, 2020).
                                             27
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 28 of 29




his family verified that Mr. Hamade has had strokes and it is noted that he has high blood

pressure. (PSR ¶ 84-85). Mr. Hamade’s medical reasons alone would support a sentence

of time served.

E.    A Time-Served Sentence Will Not Create Unwarranted Sentencing Disparities.

      On April 27, 2020, this Court sentenced Mr. Hamade’s brother and codefendant,

Issam, to credit time served. Aside from the Hamade case, this district has seen similar

cases. For example, in United States v. Green Wave Telecommunication, 15-329

(JNE/KMM), Defendant Ghodskani was sentenced to credit time served after admitting to

her role in conspiracy to illegal export technology from the United States to Iran. The

government note in their pleading (Doc. 102), that “[t]he United States, among many other

countries, have imposed sanctions against Iran based on that country’s continued support

of international terrorism, as well as its development of a nuclear program.” Ghodskani

had an advisory guideline range was 46-57 months, the same as Mr. Hamade’s, and was

sentenced to 27-months. Defendant Jalali admitted to the same facts and the parties agreed

to a mitigating role. The court found an advisory range of 37-46 months and sentenced

Jalali to 15 months. Around the country, there have been similar cases. Attached to this

pleading is a summary of some of those cases. See Exhibit 5. Mr. Hamade recognizes that

every case before the courts may have different factors animating their respective

sentences, but it is important to recognize those sentences for defendants with the same

conviction as Mr. Hamade. He has been in custody for 29 long months. A sentence of credit




                                           28
       CASE 0:15-cr-00237-JRT-BRT Doc. 215 Filed 07/13/20 Page 29 of 29




time served is justified and warranted, and is not disparate from similarly-situated

defendants.

                                     CONCLUSION

      For the reasons set forth above, Usama Hamade asks this Court to sentence him to

time served.



Dated: July 13, 2020                       Respectfully submitted,


                                           s/ Douglas L. Micko________________
                                           DOUGLAS L. MICKO
                                           Attorney ID No. 299364
                                           MANNY K. ATWAL
                                           Attorney ID No. 282029
                                           Attorneys for Usama Hamade
                                           107 U.S. Courthouse
                                           300 South Fourth Street
                                           Minneapolis, MN 55415




                                         29
